

116 S4552 IS: Making emergency supplemental appropriations for disaster relief for the fiscal year ending September 30, 2020, and for other purposes.
U.S. Senate
2020-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4552IN THE SENATE OF THE UNITED STATESSeptember 9, 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLMaking emergency supplemental appropriations for disaster relief for the fiscal year ending September 30, 2020, and for other purposes.That the following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:Department of Homeland SecurityProtection, Preparedness, Response, and RecoveryFederal Emergency Management AgencyDisaster Relief Fund(Including transfer of funds)For an additional amount for Disaster Relief Fund $10,000,000,000, to remain available until expended: Provided, That the amount provided herein is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).This Act may be cited as the Hurricane Laura Recovery Funding Act, 2020. 